FILED
                                             United States Court of Appeals
                  UNITED STATES COURT OF APPEALS     Tenth Circuit

                         FOR THE TENTH CIRCUIT                    July 16, 2020
                       _________________________________
                                                            Christopher M. Wolpert
                                                                Clerk of Court
    UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                     No. 19-7064
    v.                                    (D.C. No. 6:16-CR-00025-RAW-1)
                                                     (E.D. Okla.)
    JASON WAYNE CAREY,

          Defendant - Appellant.
                      _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.
                _________________________________

         Mr. Jason Wayne Carey was convicted of being a felon in possession

of an explosive. See 18 U.S.C. §§ 842(i)(1), 844(a)(1). The initial sentence

was sixty months’ imprisonment and thirty-six months’ supervised release,

but the sentence was later reduced to thirty-six month terms of




*
      Oral argument would not materially help us to decide this appeal. We
have therefore decided the appeal based on the appellate brief and the
record on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
imprisonment and supervised release. Mr. Carey later violated the terms

and conditions of supervised release when he

          committed domestic assault and battery,

          failed to comply with drug testing, and

          failed to secure and maintain gainful employment.

The district court thus revoked Mr. Carey’s supervised release and

sentenced him to twelve months’ imprisonment and twenty-four months’

supervised release. Mr. Carey appeals.

     Mr. Carey’s counsel filed an Anders brief, showing counsel’s

conscientious examination of the case to identify potential issues for

appeal. Anders v. California, 386 U.S. 738, 744 (1967). Concluding that

any appeal would be frivolous, Mr. Carey’s counsel seeks leave to

withdraw. Mr. Carey did not file a pro se brief or identify any issues for

appeal.

     After reviewing counsel’s brief and the record, we grant counsel’s

request for leave, decline to appoint new counsel for Mr. Carey, and

dismiss the appeal.

     Mr. Carey’s counsel has identified three potential appellate issues:

     1.    The district court erroneously revoked Mr. Carey’s supervised
           release.

     2.    The district court unreasonably sentenced Mr. Carey to twelve
           months’ imprisonment and twenty-four months’ supervised
           release.

                                      2
     3.    The district court abused its discretion in imposing a condition
           that Mr. Carey abstain from drinking alcohol during his
           supervised release.

Mr. Carey’s counsel regards these potential arguments as frivolous, and we

agree. We thus grant counsel’s request for leave, decline to appoint Mr.

Carey a new attorney, and dismiss the appeal.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                     3